Citation Nr: 0739284	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  07-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
syncope.

2.  Entitlement to service connection for syncope.

3.  Entitlement to service connection for aortic valve 
stenosis, claimed as chest pain.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1941 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The veteran and his daughter testified before the undersigned 
Acting Veterans Law Judge at the RO in August 2007.  A 
transcript of the hearing has been associated with the 
record.

The issue of entitlement to service connection for syncope is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in December 1971, service 
connection for fainting and blackouts was denied; the veteran 
did not appeal.

2.  In a rating decision issued in March 1972, service 
connection for blackouts was denied; the veteran did not 
appeal.

3.  The evidence received since the March 1972 rating 
decision is relevant and probative of the issue of 
entitlement to service connection for syncope.

4.  Aortic valve stenosis was not manifest in service or 
within one year of discharge, and is unrelated to service.

5.  COPD was not manifest in service and is unrelated to 
service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The March 1972 decision which denied service connection 
for blackouts is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for syncope.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Aortic valve stenosis was not incurred in or aggravated 
in service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.

A letter dated in May 2005 discussed the evidence necessary 
to support the veteran's claim of entitlement to service 
connection for COPD.  He was asked to identify evidence and 
was provided with examples of relevant evidence.  He was 
specifically told that he should submit evidence 
demonstrating that his COPD was caused by exposure to 
radiation.  The evidence of record was listed and the veteran 
was told how VA would assist him in obtaining additional 
evidence.

A letter dated in November 2005 addressed the claims 
currently on appeal.  The evidence necessary to support the 
veteran's claims was discussed.  He was asked to submit any 
medical reports in his possession.  He was also asked to 
identify treatment of his claimed disabilities.  The evidence 
of record was listed and the veteran was told how VA would 
assist him in obtaining outstanding evidence.  

A March 2006 letter told the veteran how VA determines 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA and private treatment records have been 
obtained and associated with the record.  The veteran's 
service medical records have also been associated with the 
record and were reviewed in the adjudication of this appeal.  
The veteran was afforded the opportunity to present testimony 
before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence or 
information.  

Finally, the Board observes that during the pendency of this 
appeal, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  As the Board has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability, further notice in light of this decision is 
unnecessary.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied service connection for fainting and blackouts 
in rating decisions of December 1971 and March 1972.  The 
basis for these determinations was that there was no evidence 
of a current disability.  Evidence received since those 
rating decisions includes the veteran's testimony which 
indicates that he has suffered from syncopal episodes since 
service.  The evidence also includes a private medical record 
dated in August 2005, which provides an assessment of syncope 
and suggests that it is related to cerebral arterial disease.  
Based upon the reasons for the prior denial, the evidence 
indicating a current diagnosis of syncope is new and 
material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for syncope is 
reopened and will be addressed in the remand below.  

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Aortic Valve Stenosis

Review of the veteran's service medical records indicates 
that he was seen on an emergency basis in May 1963 after 
collapsing at work.  He presented with knife like pain in the 
left lateral chest.  A consultation report reflects that 
physical examination revealed normal heart and chest.  An 
electrocardiogram (EKG) was within normal limits.  The final 
diagnosis was myositis of the muscles of the left chest wall, 
due to unknown cause.

An EKG conducted in May 1964 was negative.  On orthopedic 
consultation in November 1964, the veteran described several 
episodes of acute pain beginning in the lumbosacral region 
and quickly progressing to the chest.  He associated these 
episodes with "passing out."  In December 1964 the veteran 
continued to complain of chest pain but denied shortness of 
breath.  An EKG was within normal limits.  The impression was 
myositis.  

In September 1965, the veteran complained of posterior chest 
pain.  The provider indicated that there was a questionable 
pleuritic component.  The provider also noted that the 
muscles of the back were tight.  The impression was muscle 
strain of the left back and rule out pleuritic pain.  An EKG 
report indicates that there was no change from previous 
testing.

A November 1967 EKG was normal.  

In March 1968 the veteran reported left pericardial pain and 
episodes of passing out.  The provider noted that EKG was 
normal and gave an impression of myositis.  On consultation 
in June 1968, the veteran's history of chest pain was 
reviewed.  Physical examination was unremarkable.  The 
provider suggested that the veteran's symptoms were caused by 
muscle spasm or radicular pain.  

A May 1969 EKG was within normal limits.  

The veteran reported chest pain at his January 1971 
retirement physical examination.  The examiner reviewed the 
veteran's records and noted that a cardiologist had felt that 
the chest pain was not of cardiac origin and suggested that 
it was muscular.  An EKG was normal.  In June 1971 the 
veteran was referred to a Medical Evaluation Board based on 
the presence of knee and back disabilities.  

On VA examination in October 1971, X-rays indicated that the 
heart and aorta were normal.  The veteran's cardiovascular 
system was normal on physical examination.

A VA general medical examination was conducted in November 
1995.  At that time, the veteran's heart exhibited regular 
rate and rhythm.  Peripheral pulses were weak but intact.  

A February 1999 VA treatment record reflects the veteran's 
complaints of chest pain and shortness of breath.  The 
treatment record indicates that cardiology considered the 
veteran's pain to be non-cardiac in origin and notes that 
nitroglycerin did not relieve his symptoms.  The provider 
noted that the symptoms were relieved by Maalox and suggested 
that they were probably gastrointestinal in origin.  

A private medical record dated in April 2004 indicates that 
the veteran had severe mitral and aortic valve sclerosis.  

A November 2004 computed tomography (CT) scan revealed 
significant atherosclerotic calcification of the coronary 
arteries.  

A February 2005 chest CT scan revealed extensive 
atherosclerotic calcifications of the aorta, coronary and 
carotid arteries.  

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board acknowledges that the veteran has 
complained of chest pain since service.  However, those 
symptoms were repeatedly found to be non-cardiac related.  
EKG testing in service was consistently normal.  On VA 
examination in October 1971, soon after the veteran's 
discharge from service, his cardiovascular system was normal.  
The first evidence of atherosclerotic disease dates to an 
April 2004 medical record that indicates severe mitral and 
aortic valve sclerosis.  

In summary, the evidence establishes a remote, post-service 
onset of the veteran's heart disease.  The Board has 
considered the arguments of the veteran and his daughter that 
this claimed disability is related to service.  However, they 
are not, as laypeople, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the veteran's 
heart disease and service.  The veteran's assertions of a 
link to service are not persuasive.  Furthermore, the Board 
is presented with normal records at service discharge in 1971 
and a remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).  

	COPD

Review of the veteran's service medical records is negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to his pulmonary functioning.  At his retirement physical 
examination in January 1971, the veteran denied shortness of 
breath.  His lungs were clinically  normal.  Upon examination 
conducted in conjunction with a June 1971 Medical Evaluation 
Board, the examiner noted a history of radiation exposure, 
with no definite sequelae observed.

The record does contain travel orders indicating that the 
veteran participated in Operation Upshot Knothole at Kirtland 
Air Force Base in March and May 1953.  

The veteran submitted to a VA examination in October 1971, 
and X-rays revealed no acute process in either lung field.  

On VA general medical examination in November 1995, the 
veteran's lungs were clear to auscultation and percussion.  

A February 1999 VA treatment record reflects the veteran's 
complaints of chest pain and shortness of breath.  On 
physical examination the veteran's lungs were clear.  

A November 2004 CT scan revealed a spiculated nodule in the 
right lung.  The radiologist noted that the CT 
characteristics were suspicious for malignant process and 
recommended a core needle biopsy.  

A January 2005 VA pulmonary consultation report indicates 
that the veteran was found to have a mass in his right lung.  
A biopsy was carried out but did not obtain sufficient tissue 
to make a diagnosis.  The provider indicated that the veteran 
was not a good surgical patient, and that CT would be 
repeated in three months.  The veteran was noted to have 
severe COPD.  

An April 2005 CT scan indicated that the lung nodule had 
remained unchanged.  The veteran was advised that cancer had 
not been ruled out.  

At his August 2007 hearing, the veteran asserted that his 
COPD had been caused by exposure to radiation.  His daughter 
testified that she had been told by the veteran's physician 
that the COPD could be due to such exposure.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

Initially, the Board notes that the veteran participated in a 
radiation-risk activity.  However, COPD is not subject to the 
presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Additionally, the disability is not a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311.  
Accordingly, the only avenue for entitlement to service 
connection for this disorder is under the theory that it was 
caused by exposure to radiation is under 38 C.F.R. § 
3.303(d), which requires evidence that the disease diagnosed 
after discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.

The competent evidence does not demonstrate that the 
veteran's COPD is the result of exposure to radiation or any 
incident of service.  Moreover, there is no competent 
evidence that this claimed disability was otherwise incurred 
during the veteran's active service.  At the veteran's 
retirement physical examination in January 1971, his lungs 
were normal.  There is no evidence of COPD for many years 
following service.  In fact, the first evidence of COPD dates 
to January 2005.  In summary, the evidence demonstrates a 
remote, post-service onset of the veteran's COPD.

While the Board has considered the assertions of the veteran 
and his daughter that his COPD was caused by radiation 
exposure during service, they are not, as laypeople, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the veteran's COPD 
and service, to include his exposure to radiation.  The 
veteran's assertions of a link to service and radiation 
exposure are not persuasive.  Furthermore, the Board is 
presented with normal records at service discharge in 1971 
and a notable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for COPD must be denied.




ORDER

The veteran's petition to reopen the claim of entitlement to 
service connection for syncope is granted.

Entitlement to service connection for aortic valve stenosis 
is denied.

Entitlement to service connection for COPD is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the reopened claim of entitlement to 
service connection for syncope.  

The veteran's 1971 and 1972 claims of entitlement to service 
connection for fainting and blackouts were denied because 
there was no evidence of a current disability.  The evidence 
currently includes a private medical record dated in August 
2005, which indicates an impression of syncope and suggests 
that it is related to cerebral artery disease.  In light of 
the veteran's episodes of syncope, which date to his period 
of service and have continued since service, the Board 
concludes that he should be afforded a VA examination to 
determine the nature and etiology of the syncope.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and etiology of his syncope.  All 
necessary testing should be carried out.  
Upon review of the veteran's claims 
folders and a full examination, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present syncope is related 
to service.  

The examiner should include in the 
examination report a discussion of the 
complete rationale for all opinions 
expressed.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  Upon completion of the development 
described above, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


